Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
In the correspondence filed on 07/05/2022, claims 1, 5, 9, 11, 15, 19, and 20 have been amended. Claims 8 and 18 have been cancelled and claims 21-22 are new. Claims 1-7, 9-17, 19, and 20 are currently pending for examination.
Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 8 - page 11 (all), filed
07/05/2022, with respect to claims 1-7, 9-17, 19, and 20 have been fully considered.
Regarding the claim objection to claim 20, the applicant amended the claim rending the objection moot. The claim objection to claim 20 has been removed.
Regarding 35 U.S.C. 103 rejection of claims 1, 11 and 20 the applicant argued that the
references fail to disclose the amended subject matter.
In response to applicant's argument, a new round of rejection is presented in view of Dimnaku et al. (US20170220433A1).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.


Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mukhopadhyaya et al. (US10567252B1) hereinafter Mukhopadhyaya in view of Joseph (US20180309655A1) hereinafter Joseph, and further in view of Dimnaku et al. (US20170220433A1) hereinafter Dimnaku.
As per claim 1.  A method for determining robustness of service architecture, the method comprising: (Mukhopadhyaya, col3  ln11-33 teaches a method including… to determine, for each network device feature of the plurality of network device features of the network device, a high availability capability score for the network device feature; determining, by the computing system based on the high availability capability scores for each network device feature of the plurality of network device features of each of the plurality of network devices, an indication of a high availability score for each of the one or more network connection services [determining robustness of service architecture]; and outputting, by the computing system for display, the indication of the high availability score for the one or more network connection services).
acquiring host operation data and (Mukhopadhyaya, col16  ln25-29 teaches a router within network infrastructure 20A may collect [acquiring] and organize information on its current configuration of features, including data describing state information, driver versions [host operation data], network protocols, provisioning information, routing and forwarding information).
topology relationship data (Mukhopadhyaya, col8  ln12-18 teaches the network devices of network infrastructure 20 may be deployed in a network topology. Network resiliency features of network infrastructure 20 may include network topology device-level redundancy and path-level diversity….Path-level diversity (when present) denotes diverse physical paths through a network each connecting a pair of endpoints).
of a to-be-tested service architecture; (Mukhopadhyaya, col14  ln66 - col15 ln12 teaches each time a device 24, 26 is added to or removed from network infrastructure 20, high availability tracker 30 issues instructions to devices 24, 26 causing devices 24, 26 to execute the automation script. The automation script, in turn, causes devices 24, 26 to compile and organize information on its current configuration of features [to-be-tested service architecture] and transmit such information to high availability tracker 30 as configuration report messages 31. High availability tracker 30 may use this information to re-evaluate the high availability of each network connection service of network infrastructure 20 such that co-location facility 10 may dynamically track high availability across each device 24, 26 in the network infrastructure 20 each time the network topology changes).
to-be-tested service architecture according to the host operation data and topology relationship (Mukhopadhyaya, col24  ln14-24 teaches upon collecting this data, the automation script causes each device 24, 26 to transmit the collected information to high availability evaluation tracker 30 for analysis. High availability evaluation tracker 30 receives the data from each network device 24, 26 via the one or more monitoring protocols 32 (502). High availability tracker 30 applies high availability evaluation metrics to the data from each network device 24, 26 to determine, for each network device feature of the plurality of network device features of the network device 24, 26, a high availability capability score for the network device feature (504).
and determining an actual robust degree of the to-be- tested service architecture according to the robustness analysis result. (Mukhopadhyaya, col24  ln38-51 teaches high availability tracker 30 determines, based [according to the robustness analysis result] on the high availability capability scores for each network device feature of the plurality of network device features of each of the plurality of network devices 24, 26, an indication of a high availability score [actual robust degree] for the one or more network connection services (506)…. High availability tracker 30 further adds the high availability scores for each of the network devices to determine an overall high availability score for the one or more network connection services provided by the network devices).
wherein the analyzing comprises: executing a performance analysis, wherein the performance analysis comprises: determining resource usages of different hosts deployed with same service instances according to the topology relationship data; (Mukhopadhyaya, col18  ln42-52 teaches the user may move one or more customers and applications onto another network infrastructure 20B that is highly available to facilitate consistent, highly available service to the customers and applications. The example of FIG. 2 describes a single instance of high availability evaluation tracker 30 as administering multiple different co-location facilities. Alternatively, or additionally, multiple separate instances of the high availability evaluation tracker 30 may perform high availability evaluation for respective multiple different co-location facilities 10).
outputting a performance analysis result that the to-be-tested service architecture has the abnormal performance host; an abnormal performance host having a resource usage lower than the average value of resource usages; and (Mukhopadhyaya, col30  ln29-49 teaches upon determining the high availability scores and normalized high availability scores for the one or more interconnection services, high availability evaluation tracker 30 outputs the scores in a dashboard representation 800 for display to a user….an Interconnection with a large high availability score may have a large number of devices with low-to-average high availability scores, while an Interconnection with a high normalized high availability score may have fewer devices, but each device is highly available. Thus, a user may use the high availability score and the normalized high availability score of each Interconnection to visualize the high availability of the network infrastructure at an network interconnection level and to make informed decisions regarding corrective actions to be taken on to ensure high availability across the interconnections of the co-location facility).
          Mukhopadhyaya does not explicitly discloses analyzing robustness of the data to obtain a robustness analysis result.
          Joseph however discloses analyzing robustness of the data to obtain a robustness analysis result. (Joseph, par0086 teaches test environment 600 may include analyzing if SUT 106 (e.g., a message relay) is properly forwarding TSN packets based on a configured network schedule, analyzing robustness of TSN prioritization by generating interfering or additional traffic (e.g., using IM 402) between talker 502 and listener 608, analyzing robustness of TSN prioritization by generating interfering traffic through SUT 106 or various relays, analyzing how or if impairment of TSN packets (e.g., delay, burst, reorder, drop, corrupt) affects SUT 106, and analyzing how or if impairment of TSN packets (e.g., delay, burst, reorder, drop, corrupt) is affects listener 608 [robustness analysis result]).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of synchronizing a test system clock with a clock at a system under test resolve issues that arise when attempting to test resources within time sensitive networks, as taught by Joseph in the method of Mukhopadhyaya, so synchronizing a test system clock with a clock at a system under test, see Joseph par0006.
          Mukhopadhyaya and Joseph do not explicitly disclose determining an average value of the resource usages of the hosts deployed with same service instances, wherein resource usages comprise usages of CPU and memories; determining, from the hosts deployed with same service instances, an abnormal performance host having a resource usage lower than the average value of resource usages.
          Dimnaku however discloses determining an average value of the resource usages of the hosts deployed with same service instances, (Dimnaku, par0026 teaches  the analysis server may separate the portion of the usage of each of the nodes of a HA group [hosts deployed with same service instances] that arises from the performance of internal processes within each node to maintain their operational status from the portion of usage of each of those nodes that arises from performing IOPs associated with storage service requests received by the storage cluster system from one or more client devices….The analysis server may then apply that total level of usage to one of the node models associated with one of those two nodes or may apply that total level of usage to a combination of the node models associated with each of those two nodes (e.g., a converged model arrived at through a weighted average) [determining an average value of the resource usages]. The analysis server may then check whether applying that total level of usage to the selected model or to the combination of two models reveals that the total level of usage would result in one or more levels of performance that violates a predetermined threshold).
CPU and memories; (Dimnaku, par0106 teaches the Network module 500 of each of the nodes 300 a-b incorporates one or more of a processor component 550 [CPU], a memory 560 and an interface 590 to couple the Network module 500 to one or both of the client interconnect 199 and the intra-cluster interconnect 599 a. The memory 560 may store a control routine 540. The control routine 540 may incorporate a sequence of instructions operative on the processor component 550 in its role as a main processor component of the Network module 500 to implement logic to perform various functions).
wherein resource usages comprise usages of CPU and memories; (Dimnaku, par0054 teaches each node 300 of a storage cluster system 1000 may be subjected to performing, at different times, any of a variety of widely differing combinations of input/output operations (IOPs) that each define a different usage type. Again, each usage type may be made up of a different combination of such operations reading data, storing data, copying data, moving data, etc. Thus, each usage type may place widely differing demands for different resources provided by a node 300 such that a relatively limited usage level of a node 300 under one usage type may in no way reach or exceed an upper limit of utilization of a particular available resource, while a similar relatively limited usage level of the same node 300 under another usage type may very readily reach or exceed that upper limit).
determining, from the hosts deployed with same service instances, an abnormal performance host having a resource usage lower than the average value of resource usages;  (Dimnaku, par0078-0079 teaches at 3270, the processor component may check whether the level of resource utilization indicated by the derived node model with the application of the total usage level corresponds to a point that is beyond the point of diminishing returns. If so, then the processor component may store an indication in a long term record of the two nodes [determining, from the hosts deployed with same service instances] having been found to be currently unable to take over for each other at 3272….. may check at 3332 whether the retrieved determinations within the predetermined interval of time indicate that there is a trend towards the frequency of determinations that neither of the two nodes are able to take over for the other [an abnormal performance host having a resource usage lower than the average value of resource usages] will eventually exceed the threshold. If so, then at 3332, the processor component may transmit an indication to an administration device there being a trend towards the threshold eventually being exceeded).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining an average value of the resource usages of the hosts deployed with same service instances, wherein resource usages comprise usages of CPU and memories; determining, from the hosts deployed with same service instances, an abnormal performance host having a resource usage lower than the average value of resource usages, as taught by Dimnaku in the method of Mukhopadhyaya and Joseph, so storage cluster systems may have multiple nodes that cooperate to provide fault tolerant storage, one node to continuously monitor and remain prepared to take over for another node on an occasion where that other node may suffer a malfunction or otherwise fail to function normally, see Dimnaku par0002.

As per claim 10. Mukhopadhyaya, Joseph and Dimnaku disclose the method according to claim 1.
          Mukhopadhyaya further discloses the method further comprising: generating a corresponding robustness evaluation and adjustment solution according to the actual robustness degree. (Mukhopadhyaya, col128  ln41- col29 ln3 teaches not all high availability sub-features are important to deployment reliability and robustness. In this example, such features may be preferable but not necessary. In such a case, high availability tracker 30 may further assign a numerical weight to each feature to determine a weighted high availability capability score [adjustment solution according to the actual robustness degree] for each network device feature….incorporating such a weight factor allows users of network infrastructure 10 to fine-tune and customize the weight of features and sub-features in dashboard 700 and the relative importance of each of the features and sub-features to the overall high-availability score for the network device 24, 26, based on the deployment requirements of a particular system).

As per claim 11.  An electronic device, comprising: (Mukhopadhyaya, col3  ln34-36 teaches a computing system configured to: receive data from each network device [electronic device] of a plurality of network devices)
at least one processor; and a memory configured to communicate with the at least one processor, the memory storing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations comprising:  (Mukhopadhyaya, col3  ln55-59 a non-transitory computer-readable medium including instructions that, when executed, cause one or more processors of a computing system to: receive data from each network device of a plurality of network devices).
acquiring host operation data and (Mukhopadhyaya, col16  ln25-29 teaches a router within network infrastructure 20A may collect [acquiring] and organize information on its current configuration of features, including data describing state information, driver versions [host operation data], network protocols, provisioning information, routing and forwarding information).
topology relationship data (Mukhopadhyaya, col8  ln12-18 teaches the network devices of network infrastructure 20 may be deployed in a network topology. Network resiliency features of network infrastructure 20 may include network topology device-level redundancy and path-level diversity….Path-level diversity (when present) denotes diverse physical paths through a network each connecting a pair of endpoints).
of a to-be-tested service architecture; (Mukhopadhyaya, col14  ln66 - col15 ln12 teaches each time a device 24, 26 is added to or removed from network infrastructure 20, high availability tracker 30 issues instructions to devices 24, 26 causing devices 24, 26 to execute the automation script. The automation script, in turn, causes devices 24, 26 to compile and organize information on its current configuration of features [to-be-tested service architecture] and transmit such information to high availability tracker 30 as configuration report messages 31. High availability tracker 30 may use this information to re-evaluate the high availability of each network connection service of network infrastructure 20 such that co-location facility 10 may dynamically track high availability across each device 24, 26 in the network infrastructure 20 each time the network topology changes).
to-be-tested service architecture according to the host operation data and topology relationship (Mukhopadhyaya, col24  ln14-24 teaches upon collecting this data, the automation script causes each device 24, 26 to transmit the collected information to high availability evaluation tracker 30 for analysis. High availability evaluation tracker 30 receives the data from each network device 24, 26 via the one or more monitoring protocols 32 (502). High availability tracker 30 applies high availability evaluation metrics to the data from each network device 24, 26 to determine, for each network device feature of the plurality of network device features of the network device 24, 26, a high availability capability score for the network device feature (504).
wherein the to-be-tested service architecture is composed of a plurality of hosts, and the analyzing comprises: executing a performance analysis, wherein the performance analysis comprises: determining resource usages of different hosts deployed with same service instances according to the topology relationship data; (Mukhopadhyaya, col18  ln42-52 teaches the user may move one or more customers and applications onto another network infrastructure 20B that is highly available to facilitate consistent, highly available service to the customers and applications. The example of FIG. 2 describes a single instance of high availability evaluation tracker 30 as administering multiple different co-location facilities. Alternatively, or additionally, multiple separate instances of the high availability evaluation tracker 30 may perform high availability evaluation for respective multiple different co-location facilities 10).
outputting a performance analysis result that the to-be-tested service architecture  (Mukhopadhyaya, col30  ln29-49 teaches upon determining the high availability scores and normalized high availability scores for the one or more interconnection services, high availability evaluation tracker 30 outputs the scores in a dashboard representation 800 for display to a user….an Interconnection with a large high availability score may have a large number of devices with low-to-average high availability scores, while an Interconnection with a high normalized high availability score may have fewer devices, but each device is highly available. Thus, a user may use the high availability score and the normalized high availability score of each Interconnection to visualize the high availability of the network infrastructure at an network interconnection level and to make informed decisions regarding corrective actions to be taken on to ensure high availability across the interconnections of the co-location facility).
determining an actual robust degree of the to-be- tested service architecture according to the robustness analysis result. (Mukhopadhyaya, col24  ln38-51 teaches high availability tracker 30 determines, based [according to the robustness analysis result] on the high availability capability scores for each network device feature of the plurality of network device features of each of the plurality of network devices 24, 26, an indication of a high availability score [actual robust degree] for the one or more network connection services (506)…. High availability tracker 30 further adds the high availability scores for each of the network devices to determine an overall high availability score for the one or more network connection services provided by the network devices).
          Mukhopadhyaya does not explicitly discloses analyzing robustness of the data to obtain a robustness analysis result.
          Joseph however discloses analyzing robustness of the data to obtain a robustness analysis result. (Joseph, par0086 teaches test environment 600 may include analyzing if SUT 106 (e.g., a message relay) is properly forwarding TSN packets based on a configured network schedule, analyzing robustness of TSN prioritization by generating interfering or additional traffic (e.g., using IM 402) between talker 502 and listener 608, analyzing robustness of TSN prioritization by generating interfering traffic through SUT 106 or various relays, analyzing how or if impairment of TSN packets (e.g., delay, burst, reorder, drop, corrupt) affects SUT 106, and analyzing how or if impairment of TSN packets (e.g., delay, burst, reorder, drop, corrupt) is affects listener 608 [robustness analysis result]).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of synchronizing a test system clock with a clock at a system under test resolve issues that arise when attempting to test resources within time sensitive networks, as taught by Joseph in the electronic device of Mukhopadhyaya, so synchronizing a test system clock with a clock at a system under test, see Joseph par0006.
          Mukhopadhyaya and Joseph do not explicitly disclose determining an average value of the resource usages of the hosts deployed with same service instances, wherein resource usages comprise usages of CPU and memories; determining, from the hosts deployed with same service instances, an abnormal performance host having a resource usage lower than the average value of resource usages; has the abnormal performance host.
          Dimnaku however discloses determining an average value of the resource usages of the hosts deployed with same service instances, (Dimnaku, par0026 teaches  the analysis server may separate the portion of the usage of each of the nodes of a HA group [hosts deployed with same service instances] that arises from the performance of internal processes within each node to maintain their operational status from the portion of usage of each of those nodes that arises from performing IOPs associated with storage service requests received by the storage cluster system from one or more client devices….The analysis server may then apply that total level of usage to one of the node models associated with one of those two nodes or may apply that total level of usage to a combination of the node models associated with each of those two nodes (e.g., a converged model arrived at through a weighted average) [determining an average value of the resource usages]. The analysis server may then check whether applying that total level of usage to the selected model or to the combination of two models reveals that the total level of usage would result in one or more levels of performance that violates a predetermined threshold).
CPU and memories; (Dimnaku, par0106 teaches the Network module 500 of each of the nodes 300 a-b incorporates one or more of a processor component 550 [CPU], a memory 560 and an interface 590 to couple the Network module 500 to one or both of the client interconnect 199 and the intra-cluster interconnect 599 a. The memory 560 may store a control routine 540. The control routine 540 may incorporate a sequence of instructions operative on the processor component 550 in its role as a main processor component of the Network module 500 to implement logic to perform various functions).
wherein resource usages comprise usages of CPU and memories; (Dimnaku, par0054 teaches each node 300 of a storage cluster system 1000 may be subjected to performing, at different times, any of a variety of widely differing combinations of input/output operations (IOPs) that each define a different usage type. Again, each usage type may be made up of a different combination of such operations reading data, storing data, copying data, moving data, etc. Thus, each usage type may place widely differing demands for different resources provided by a node 300 such that a relatively limited usage level of a node 300 under one usage type may in no way reach or exceed an upper limit of utilization of a particular available resource, while a similar relatively limited usage level of the same node 300 under another usage type may very readily reach or exceed that upper limit).
determining, from the hosts deployed with same service instances, an abnormal performance host having a resource usage lower than the average value of resource usages; has the abnormal performance host; and (Dimnaku, par0078-0079 teaches at 3270, the processor component may check whether the level of resource utilization indicated by the derived node model with the application of the total usage level corresponds to a point that is beyond the point of diminishing returns. If so, then the processor component may store an indication in a long term record of the two nodes [determining, from the hosts deployed with same service instances] having been found to be currently unable to take over for each other at 3272….. may check at 3332 whether the retrieved determinations within the predetermined interval of time indicate that there is a trend towards the frequency of determinations that neither of the two nodes are able to take over for the other [an abnormal performance host having a resource usage lower than the average value of resource usages] will eventually exceed the threshold. If so, then at 3332, the processor component may transmit an indication to an administration device there being a trend towards the threshold eventually being exceeded).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining an average value of the resource usages of the hosts deployed with same service instances, wherein resource usages comprise usages of CPU and memories; determining, from the hosts deployed with same service instances, an abnormal performance host having a resource usage lower than the average value of resource usages; has the abnormal performance host, as taught by Dimnaku in the electronic device of Mukhopadhyaya and Joseph, so storage cluster systems may have multiple nodes that cooperate to provide fault tolerant storage, one node to continuously monitor and remain prepared to take over for another node on an occasion where that other node may suffer a malfunction or otherwise fail to function normally, see Dimnaku par0002.

As per claim 20. A non-transitory computer readable storage medium on which computer instructions are stored, wherein the computer instructions cause a computer to perform operations comprising: (Mukhopadhyaya, col13 ln55-col4 ln10 teaches this disclosure describes a non-transitory computer-readable medium including instructions that, when executed, cause one or more processors of a computing system to… determine, based on the high availability capability scores for each network device feature of the plurality of network device features of each of the plurality of network devices, an indication of a high availability score for the one or more network connection services).
acquiring host operation data and (Mukhopadhyaya, col16  ln25-29 teaches a router within network infrastructure 20A may collect [acquiring] and organize information on its current configuration of features, including data describing state information, driver versions [host operation data], network protocols, provisioning information, routing and forwarding information).
topology relationship data (Mukhopadhyaya, col8  ln12-18 teaches the network devices of network infrastructure 20 may be deployed in a network topology. Network resiliency features of network infrastructure 20 may include network topology device-level redundancy and path-level diversity….Path-level diversity (when present) denotes diverse physical paths through a network each connecting a pair of endpoints).
of a to-be-tested service architecture; (Mukhopadhyaya, col14  ln66 - col15 ln12 teaches each time a device 24, 26 is added to or removed from network infrastructure 20, high availability tracker 30 issues instructions to devices 24, 26 causing devices 24, 26 to execute the automation script. The automation script, in turn, causes devices 24, 26 to compile and organize information on its current configuration of features [to-be-tested service architecture] and transmit such information to high availability tracker 30 as configuration report messages 31. High availability tracker 30 may use this information to re-evaluate the high availability of each network connection service of network infrastructure 20 such that co-location facility 10 may dynamically track high availability across each device 24, 26 in the network infrastructure 20 each time the network topology changes).
to-be-tested service architecture according to the host operation data and topology relationship (Mukhopadhyaya, col24  ln14-24 teaches upon collecting this data, the automation script causes each device 24, 26 to transmit the collected information to high availability evaluation tracker 30 for analysis. High availability evaluation tracker 30 receives the data from each network device 24, 26 via the one or more monitoring protocols 32 (502). High availability tracker 30 applies high availability evaluation metrics to the data from each network device 24, 26 to determine, for each network device feature of the plurality of network device features of the network device 24, 26, a high availability capability score for the network device feature (504).
wherein the to-be-tested service architecture is composed of a plurality of hosts, and the analyzing comprises: executing a performance analysis, wherein the performance analysis comprises: determining resource usages of different hosts deployed with same service instances according to the topology relationship data;  (Mukhopadhyaya, col18  ln42-52 teaches the user may move one or more customers and applications onto another network infrastructure 20B that is highly available to facilitate consistent, highly available service to the customers and applications. The example of FIG. 2 describes a single instance of high availability evaluation tracker 30 as administering multiple different co-location facilities. Alternatively, or additionally, multiple separate instances of the high availability evaluation tracker 30 may perform high availability evaluation for respective multiple different co-location facilities 10).
outputting a performance analysis result that the to-be-tested service architecture  (Mukhopadhyaya, col30  ln29-49 teaches upon determining the high availability scores and normalized high availability scores for the one or more interconnection services, high availability evaluation tracker 30 outputs the scores in a dashboard representation 800 for display to a user….an Interconnection with a large high availability score may have a large number of devices with low-to-average high availability scores, while an Interconnection with a high normalized high availability score may have fewer devices, but each device is highly available. Thus, a user may use the high availability score and the normalized high availability score of each Interconnection to visualize the high availability of the network infrastructure at an network interconnection level and to make informed decisions regarding corrective actions to be taken on to ensure high availability across the interconnections of the co-location facility).
determining an actual robust degree of the to-be- tested service architecture according to the robustness analysis result. (Mukhopadhyaya, col24  ln38-51 teaches high availability tracker 30 determines, based [according to the robustness analysis result] on the high availability capability scores for each network device feature of the plurality of network device features of each of the plurality of network devices 24, 26, an indication of a high availability score [actual robust degree] for the one or more network connection services (506)…. High availability tracker 30 further adds the high availability scores for each of the network devices to determine an overall high availability score for the one or more network connection services provided by the network devices).
          Mukhopadhyaya does not explicitly discloses analyzing robustness of the data to obtain a robustness analysis result.
          Joseph however discloses analyzing robustness of the data to obtain a robustness analysis result. (Joseph, par0086 teaches test environment 600 may include analyzing if SUT 106 (e.g., a message relay) is properly forwarding TSN packets based on a configured network schedule, analyzing robustness of TSN prioritization by generating interfering or additional traffic (e.g., using IM 402) between talker 502 and listener 608, analyzing robustness of TSN prioritization by generating interfering traffic through SUT 106 or various relays, analyzing how or if impairment of TSN packets (e.g., delay, burst, reorder, drop, corrupt) affects SUT 106, and analyzing how or if impairment of TSN packets (e.g., delay, burst, reorder, drop, corrupt) is affects listener 608 [robustness analysis result]).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of synchronizing a test system clock with a clock at a system under test resolve issues that arise when attempting to test resources within time sensitive networks, as taught by Joseph in the non-transitory computer readable storage medium of Mukhopadhyaya, so synchronizing a test system clock with a clock at a system under test, see Joseph par0006.
          Mukhopadhyaya and Joseph do not explicitly disclose determining an average value of the resource usages of the hosts deployed with same service instances, wherein resource usages comprises usages of CPU and memories; determining, from the hosts deployed with same service instances, an abnormal performance host having a resource usage lower than the average value of resource usages; has the abnormal performance host.
          Dimnaku however discloses determining an average value of the resource usages of the hosts deployed with same service instances, (Dimnaku, par0026 teaches  the analysis server may separate the portion of the usage of each of the nodes of a HA group [hosts deployed with same service instances] that arises from the performance of internal processes within each node to maintain their operational status from the portion of usage of each of those nodes that arises from performing IOPs associated with storage service requests received by the storage cluster system from one or more client devices….The analysis server may then apply that total level of usage to one of the node models associated with one of those two nodes or may apply that total level of usage to a combination of the node models associated with each of those two nodes (e.g., a converged model arrived at through a weighted average) [determining an average value of the resource usages]. The analysis server may then check whether applying that total level of usage to the selected model or to the combination of two models reveals that the total level of usage would result in one or more levels of performance that violates a predetermined threshold).
CPU and memories; (Dimnaku, par0106 teaches the Network module 500 of each of the nodes 300 a-b incorporates one or more of a processor component 550 [CPU], a memory 560 and an interface 590 to couple the Network module 500 to one or both of the client interconnect 199 and the intra-cluster interconnect 599 a. The memory 560 may store a control routine 540. The control routine 540 may incorporate a sequence of instructions operative on the processor component 550 in its role as a main processor component of the Network module 500 to implement logic to perform various functions).
wherein resource usages comprise usages of CPU and memories; (Dimnaku, par0054 teaches each node 300 of a storage cluster system 1000 may be subjected to performing, at different times, any of a variety of widely differing combinations of input/output operations (IOPs) that each define a different usage type. Again, each usage type may be made up of a different combination of such operations reading data, storing data, copying data, moving data, etc. Thus, each usage type may place widely differing demands for different resources provided by a node 300 such that a relatively limited usage level of a node 300 under one usage type may in no way reach or exceed an upper limit of utilization of a particular available resource, while a similar relatively limited usage level of the same node 300 under another usage type may very readily reach or exceed that upper limit).
determining, from the hosts deployed with same service instances, an abnormal performance host having a resource usage lower than the average value of resource usages; has the abnormal performance host; and (Dimnaku, par0078-0079 teaches at 3270, the processor component may check whether the level of resource utilization indicated by the derived node model with the application of the total usage level corresponds to a point that is beyond the point of diminishing returns. If so, then the processor component may store an indication in a long term record of the two nodes [determining, from the hosts deployed with same service instances] having been found to be currently unable to take over for each other at 3272….. may check at 3332 whether the retrieved determinations within the predetermined interval of time indicate that there is a trend towards the frequency of determinations that neither of the two nodes are able to take over for the other [an abnormal performance host having a resource usage lower than the average value of resource usages] will eventually exceed the threshold. If so, then at 3332, the processor component may transmit an indication to an administration device there being a trend towards the threshold eventually being exceeded).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining an average value of the resource usages of the hosts deployed with same service instances, wherein resource usages comprises usages of CPU and memories; determining, from the hosts deployed with same service instances, an abnormal performance host having a resource usage lower than the average value of resource usages; has the abnormal performance host, as taught by Dimnaku in the non-transitory computer readable storage medium of Mukhopadhyaya and Joseph, so storage cluster systems may have multiple nodes that cooperate to provide fault tolerant storage, one node to continuously monitor and remain prepared to take over for another node on an occasion where that other node may suffer a malfunction or otherwise fail to function normally, see Dimnaku par0002.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mukhopadhyaya in view of Joseph further in view of Dimnaku, and further in view of Jin (CN102437938A) hereinafter Jin.
As per claim 2. Mukhopadhyaya, Joseph and Dimnaku disclose the method according to claim 1.
          Mukhopadhyaya further discloses wherein the acquiring host operation data (Mukhopadhyaya, col16  ln25-29 teaches a router within network infrastructure 20A may collect [acquiring] and organize information on its current configuration of features, including data describing state information, driver versions [host operation data], network protocols, provisioning information, routing and forwarding information).
and topology relationship data of to-be-tested service architecture, comprises: (Mukhopadhyaya, col8  ln12-18 teaches the network devices of network infrastructure 20 may be deployed in a network topology. Network resiliency features of network infrastructure 20 may include network topology device-level redundancy and path-level diversity….Path-level diversity (when present) denotes diverse physical paths through a network each connecting a pair of endpoints).
obtaining communication topology information on communication among different hosts and deployment topology information on same applications being deployed on different hosts according to the host operation data, and (Mukhopadhyaya, col24  ln14-24 teaches upon collecting this data, the automation script causes each device 24, 26 to transmit the collected information to high availability evaluation tracker 30 for analysis. High availability evaluation tracker 30 receives the data from each network device 24, 26 via the one or more monitoring protocols 32 (502). High availability tracker 30 applies high availability evaluation metrics to the data from each network device 24, 26 to determine, for each network device feature of the plurality of network device features of the network device 24, 26, a high availability capability score for the network device feature (504).
using the communication topology information and the deployment topology information as the topology relationship data. (Mukhopadhyaya, col14  ln59-66 teaches co-location facility 10 may dynamically track high availability across each device 24, 26 in the network infrastructure 20 to account for changes in the topology of network infrastructure 20 as additional devices 24, 26 are added and removed from the network, as well as to account for changes to each device 24, 26 due to the insertion or removal of hardware components and/or modifications to the device's control software).
          Mukhopadhyaya, Joseph and Dimnaku do not explicitly disclose receiving host operation data returned by a preset probe in a host of the to-be-tested service architecture.
         Jin however discloses receiving host operation data returned by a preset probe in a host of the to-be-tested service architecture. (Jin, par0020-0021 teaches the deployment center platform is responsible for collecting the topology structure of measurement probe deployment in the entire computer network…. including automatic installation of the dependency software and measurement probe software sent by the deployment center platform, and automatically performing corresponding operations after returning the deployment results to the deployment center platform [receiving host operation data returned by a preset probe], making it a measurement probe available in the network; the deployment target machine uses the software dependency detection mechanism to realize the platform independence of deployment, and uses the process matching principle to verify the success of deployment).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving host operation data returned by a preset probe in a host of the to-be-tested service architecture, as taught by Jin in the method of Mukhopadhyaya, Joseph and Dimnaku, so the collection of monitoring data can be accomplished by measurement probes deployed in large-scale computer network that it is quite difficult to monitor it in real time
network measurement, see Jin par0005.

As per claim 3. Mukhopadhyaya, Joseph, Dimnaku and Jin disclose the method according to claim 2.
          Mukhopadhyaya, Joseph and Dimnaku do not explicitly disclose wherein the receiving comprises: receiving the host operation data respectively returned by the preset probe in each host of the to-be- tested service architecture through a preset message queue.
         Jin however discloses wherein the receiving comprises: receiving the host operation data respectively returned by the preset probe in each host of the to-be- tested service architecture through a preset message queue. (Jin, par0051, 0053 teaches after the deployment environment detection module notifies the measurement probe deployment module to start automatic deployment, the measurement probe deployment module sends the measurement probe installation software package to the deployment target machine via the communication module. If the reception of the version document is incomplete or incorrect, the deployment target machine needs to perform the MD5 (Message Digest Algorithm 5) verification on the received system version document. Only after the reception is correct, the subsequent automatic deployment step (42) will be performed. ; otherwise, the deployment center platform is required to resend the measurement probe installation software package…. if the deployment is successful, the node information that becomes the measurement probe will be sent to [returned by the preset probe] the deployment topology management module , in order to manage and control it; if the deployment fails, an alarm message will be generated and wait [message queue] for human processing).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the receiving comprises: receiving the host operation data respectively returned by the preset probe in each host of the to-be- tested service architecture through a preset message queue, as taught by Jin in the method of Mukhopadhyaya, Joseph and Dimnaku, so the collection of monitoring data can be accomplished by measurement probes deployed in large-scale computer network that it is quite difficult to monitor it in real time network measurement, see Jin par0005.

As per claim 12. Mukhopadhyaya, Joseph and Dimnaku disclose the electronic device according to claim 11.
          Mukhopadhyaya further discloses wherein the acquiring host operation data (Mukhopadhyaya, col16  ln25-29 teaches a router within network infrastructure 20A may collect [acquiring] and organize information on its current configuration of features, including data describing state information, driver versions [host operation data], network protocols, provisioning information, routing and forwarding information).
and topology relationship data of to-be-tested service architecture, comprises: (Mukhopadhyaya, col8  ln12-18 teaches the network devices of network infrastructure 20 may be deployed in a network topology. Network resiliency features of network infrastructure 20 may include network topology device-level redundancy and path-level diversity….Path-level diversity (when present) denotes diverse physical paths through a network each connecting a pair of endpoints).
obtaining communication topology information on communication among different hosts and deployment topology information on same applications being deployed on different hosts according to the host operation data, and (Mukhopadhyaya, col24  ln14-24 teaches upon collecting this data, the automation script causes each device 24, 26 to transmit the collected information to high availability evaluation tracker 30 for analysis. High availability evaluation tracker 30 receives the data from each network device 24, 26 via the one or more monitoring protocols 32 (502). High availability tracker 30 applies high availability evaluation metrics to the data from each network device 24, 26 to determine, for each network device feature of the plurality of network device features of the network device 24, 26, a high availability capability score for the network device feature (504).
using the communication topology information and the deployment topology information as the topology relationship data. (Mukhopadhyaya, col14  ln59-66 teaches co-location facility 10 may dynamically track high availability across each device 24, 26 in the network infrastructure 20 to account for changes in the topology of network infrastructure 20 as additional devices 24, 26 are added and removed from the network, as well as to account for changes to each device 24, 26 due to the insertion or removal of hardware components and/or modifications to the device's control software).
          Mukhopadhyaya, Joseph and Dimnaku do not explicitly disclose receiving host operation data returned by a preset probe in a host of the to-be-tested service architecture.
         Jin however discloses receiving host operation data returned by a preset probe in a host of the to-be-tested service architecture. (Jin, par0020-0021 teaches the deployment center platform is responsible for collecting the topology structure of measurement probe deployment in the entire computer network…. including automatic installation of the dependency software and measurement probe software sent by the deployment center platform, and automatically performing corresponding operations
after returning the deployment results to the deployment center platform [receiving host operation data returned by a preset probe], making it a measurement probe available in the network; the deployment target machine uses the software dependency detection mechanism to realize the platform independence of deployment, and uses the process matching principle to verify the success of deployment).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving host operation data returned by a preset probe in a host of the to-be-tested service architecture, as taught by Jin in the electronic device of Mukhopadhyaya, Joseph and Dimnaku, so the collection of monitoring data can be accomplished by measurement probes deployed in large-scale computer network that it is quite difficult to monitor it in real time network measurement, see Jin par0005.

As per claim 13. Mukhopadhyaya, Joseph, Dimnaku and Jin disclose the electronic device according to claim 12.
          Mukhopadhyaya, Joseph and Dimnaku do not explicitly disclose wherein the receiving comprises: receiving the host operation data respectively returned by the preset probe in each host of the to-be- tested service architecture through a preset message queue.
         Jin however discloses wherein the receiving comprises: receiving the host operation data respectively returned by the preset probe in each host of the to-be- tested service architecture through a preset message queue. (Jin, par0051, 0053 teaches after the deployment environment detection module notifies the measurement probe deployment module to start automatic deployment, the measurement probe deployment module sends the measurement probe installation software package to the deployment target machine via the communication module. If the reception of the version document is incomplete or incorrect, the deployment target machine needs to perform the MD5 (Message Digest Algorithm 5) verification on the received system version document. Only after the reception is correct, the subsequent automatic deployment step (42) will be performed. ; otherwise, the deployment center platform is required to resend the measurement probe installation software package…. if the deployment is successful, the node information that becomes the measurement probe will be sent to [returned by the preset probe] the deployment topology management module , in order to manage and control it; if the deployment fails, an alarm message will be generated and wait [message queue] for human processing).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the receiving comprises: receiving the host operation data respectively returned by the preset probe in each host of the to-be- tested service architecture through a preset message queue, as taught by Jin in the electronic device of Mukhopadhyaya, Joseph and Dimnaku, so the collection of monitoring data can be accomplished by measurement probes deployed in large-scale computer network that it is quite difficult to monitor it in real time network measurement, see Jin par0005.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mukhopadhyaya in view of Joseph further in view of Dimnaku further in view of Jin, and further in view of Liu (US20190317846A1) hereinafter Liu.
As per claim 4. Mukhopadhyaya, Joseph, Dimnaku and Jin disclose the method according to claim 2.
          Mukhopadhyaya, Joseph and Dimnaku do not explicitly disclose wherein the obtaining comprises: marking hosts having the application features, a consistency degree of which exceeds a preset degree, as target hosts, and obtaining deployment topology information of applications deployed on each of the target hosts.
         Jin however discloses wherein the obtaining comprises: marking hosts having the application features, a consistency degree of which exceeds a preset degree, as target hosts, and obtaining deployment topology information of applications deployed on each of the target hosts. (Jin, par0038 teaches The dependency detection execution module is responsible for the analysis of the dependency detection command and the automatic installation of the dependency system version: this module extracts the dependency detection command from the dependency detection command file issued by the deployment center platform and executes it, and feeds the dependency detection result back to the deployment center platform. , so that after obtaining the corresponding deployment system version, the dependent system version is automatically installed, and the installation result is returned to the deployment center platform; the dependency detection command description file is written in Extensible Markup Language (Extensible Markup Language), which has excellent scalability).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the obtaining comprises: marking hosts having the application features, a consistency degree of which exceeds a preset degree, as target hosts, and obtaining deployment topology information of applications deployed on each of the target hosts, as taught by Jin in the method of Mukhopadhyaya, Joseph and Dimnaku, so the collection of monitoring data can be accomplished by measurement probes deployed in large-scale computer network that it is quite difficult to monitor it in real time network measurement, see Jin par0005.
          Mukhopadhyaya, Joseph, Dimnaku and Jin do not explicitly disclose extracting application features of each application including a process name, an occupied port, and a deployment path from the host operation data.
         Liu however discloses extracting application features of each application including a process name, an occupied port, and a deployment path from the host operation data. (Liu, par0077, 0116 teaches the deployment information may include, for example, at least one of address information of a node in which the application is located, identity information of the application and identity information of the node in which the application is located, network information of the application and network information of the node in which the application is located, and location information of the application and location information of the node in which the application is locate…. may be an ID of the application, a source address corresponding to the application, or a port corresponding to the application).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of extracting application features of each application including a process name, an occupied port, and a deployment path from the host operation data, as taught by Liu in the method of Mukhopadhyaya, Joseph, Dimnaku and Jin, so an application serving as a client requests a service, and an application serving as a server provides the service, in this way the plurality of applications can be deployed on a same or different physical devices, to fully utilize advantages of hardware environments, see Liu par0003.

As per claim 14. Mukhopadhyaya, Joseph, Dimnaku and Jin disclose the electronic device according to claim 12.
          Mukhopadhyaya, Joseph and Dimnaku do not explicitly disclose wherein the obtaining comprises: marking hosts having the application features, a consistency degree of which exceeds a preset degree, as target hosts, and obtaining deployment topology information of applications deployed on each of the target hosts.
         Jin however discloses wherein the obtaining comprises: marking hosts having the application features, a consistency degree of which exceeds a preset degree, as target hosts, and obtaining deployment topology information of applications deployed on each of the target hosts. (Jin, par0038 teaches the dependency detection execution module is responsible for the analysis of the dependency detection command and the automatic installation of the dependency system version: this module extracts the dependency detection command from the dependency detection command file issued by the deployment center platform and executes it, and feeds the dependency detection result back to the deployment center platform. , so that after obtaining the corresponding deployment system version, the dependent system version is automatically installed, and the installation result is returned to the deployment center platform; the dependency detection command description file is written in Extensible Markup Language (Extensible Markup Language), which has excellent scalability).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the obtaining comprises: marking hosts having the application features, a consistency degree of which exceeds a preset degree, as target hosts, and obtaining deployment topology information of applications deployed on each of the target hosts, as taught by Jin in the electronic device of Mukhopadhyaya, Joseph and Dimnaku, so the collection of monitoring data can be accomplished by measurement probes deployed in large-scale computer network that it is quite difficult to monitor it in real time network measurement, see Jin par0005.
          Mukhopadhyaya, Joseph, Dimnaku and Jin do not explicitly disclose extracting application features of each application including a process name, an occupied port, and a deployment path from the host operation data.
         Liu however discloses extracting application features of each application including a process name, an occupied port, and a deployment path from the host operation data. (Liu, par0077, 0116 teaches the deployment information may include, for example, at least one of address information of a node in which the application is located, identity information of the application and identity information of the node in which the application is located, network information of the application and network information of the node in which the application is located, and location information of the application and location information of the node in which the application is locate…. may be an ID of the application, a source address corresponding to the application, or a port corresponding to the application).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of extracting application features of each application including a process name, an occupied port, and a deployment path from the host operation data, as taught by Liu in the electronic device of Mukhopadhyaya, Joseph, Dimnaku and Jin, so an application serving as a client requests a service, and an application serving as a server provides the service, in this way the plurality of applications can be deployed on a same or different physical devices, to fully utilize advantages of hardware environments, see Liu par0003.

Claims 5-6, 9, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mukhopadhyaya in view of Joseph further in view of Dimnaku, and further in view of Jiang (9) hereinafter Jiang.
As per claim 5. Mukhopadhyaya, Joseph and Dimnaku disclose the method according to claim 1.
           Mukhopadhyaya further discloses wherein the analyzing comprises: executing an availability analysis, a security analysis and a cost analysis according to the host operation data and the topology relationship data to correspondingly obtain an availability analysis result, a security analysis result and a cost analysis result; and (Mukhopadhyaya, col5  ln66-col6 ln12 teaches customers 12 may lease space within the co-location facility 10 in order to co-locate with other tenants for improved efficiencies over independent facilities as well as to interconnect network equipment with the network equipment of other tenants/customers within the co-location facility 10 or campus for reduced latency/jitter and improved reliability, performance, and security versus transport networks, among other reasons. Co-location facility 10 may host numerous customers, e.g., customers 12, and their network, server, and/or storage gear. Each of customers 12 may have particular reasons for choosing to co-locate at co-location facility 10, including capacity, geographical proximity, connecting to other customers, co-locating with other customers, and price).
          Mukhopadhyaya, Joseph and Dimnaku do not explicitly disclose synthesizing the availability analysis result, the security analysis result, the performance analysis result, and the cost analysis result to obtain the robustness analysis result.
         Jiang however discloses synthesizing the availability analysis result, the security analysis result, the performance analysis result, and the cost analysis result to obtain the robustness analysis result. (Jiang, par0020, 0035 teaches based on the topological structure model of the supply network, the above simulation methods of random failures and man-made attacks are used to analyze the changes of the robustness indexes through computer simulation, and reveal the static robust performance of the supply chain…. a method for analyzing the robust performance of a complex supply network based on a topology structure. Starting from the network topology structure, combined with the actual background of supply interruption, the robust performance of the complex supply network is analyzed. The method firstly constructs the topology structure of the complex supply network. model, and then apply the established model to perform a static robust performance analysis of a complex supply network or a dynamic
robust performance analysis of a complex supply network. The complex supply network structure modeling includes the following steps:).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of synthesizing the availability analysis result, the security analysis result, the performance analysis result, and the cost analysis result to obtain the robustness analysis result, as taught by Jiang in the method of Mukhopadhyaya, Joseph and Dimnaku, so robust performance of the supply chain under different damages can be more accurately analyzed by using supply chain model, see Jiang par0007.
As per claim 6. Mukhopadhyaya, Joseph, Dimnaku and Jiang disclose the method according to claim 5.
          Mukhopadhyaya and Joseph do not explicitly disclose wherein the executing an availability analysis according to the topology relationship data to obtain an availability analysis result, comprises: determining host information where a target service is deployed according to the topology relationship data; and outputting, in response to the host information indicating there are at least two hosts which do not cross regions or cross network segments, an availability analysis result that the to-be-tested service architecture does not have high availability.
         Dimnaku however discloses wherein the executing an availability analysis according to the topology relationship data to obtain an availability analysis result, comprises: determining host information where a target service is deployed according to the topology relationship data; and outputting, in response to the host information indicating there are at least two hosts which do not cross regions or cross network segments, an availability analysis result that the to-be-tested service architecture does not have high availability. (Dimnaku, par0085-0086 teaches the clusters 1300 a and 1300 z may be positioned at geographically distant locations to enable a degree of redundancy in storing and retrieving client data 130 provided by one or more of the client devices 100 for storage. Such positioning may be deemed desirable to enable continued access to the client data 130 by one or more of the client devices 100 and/or the administration device 200 despite a failure or other event that may render one or the other of the clusters 1300 a or 1300 z inaccessible thereto. As depicted, one or both of the clusters 1300 a and 1300 z may additionally store other client data 131 that may be entirely unrelated to the client data 130. The formation of the HA group 1600 ab with at least the two nodes 300 a and 300 b partnered to share access to the set of storage devices 800 ab may enable a degree of fault tolerance in accessing the client data 130 as stored within the set of storage devices 800 ab by enabling one of the nodes 300 a-b in an inactive state to take over for its partner in an active state (e.g., the other of the nodes 300 a-b) in response to an error condition within that active one of the nodes 300 a-b).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the executing an availability analysis according to the topology relationship data to obtain an availability analysis result, comprises: determining host information where a target service is deployed according to the topology relationship data; and outputting, in response to the host information indicating there are at least two hosts which do not cross regions or cross network segments, an availability analysis result that the to-be-tested service architecture does not have high availability, as taught by Dimnaku in the method of Mukhopadhyaya and Joseph, so storage cluster systems may have multiple nodes that cooperate to provide fault tolerant storage, one node to continuously monitor and remain prepared to take over for another node on an occasion where that other node may suffer a malfunction or otherwise fail to function normally, see Dimnaku par0002.

As per claim 9. Mukhopadhyaya, Joseph, Dimnaku and Jiang disclose the method according to claim 5.
          Mukhopadhyaya further discloses wherein the executing a cost analysis according to the host operation data to obtain a cost analysis result, comprises: determining that all processes run in a first host of the to-be-tested service architecture are system default processes (Mukhopadhyaya, col18  ln14-23 high availability evaluation tracker 30 may dynamically track high availability across each device in a plurality of network infrastructures 20 of a plurality of co-location facilities 10 to account for changes in the topology of network infrastructures 20 of the plurality of co-location facilities 10 as additional devices are added and removed from each of the network infrastructures 20, as well as to account for changes to each device due to the insertion or removal of hardware components and/or modifications to the device's control software).
outputting, in response to determining, a cost analysis result that the to-be- tested service architecture (Mukhopadhyaya, col18  ln38-46 applications 130, via dashboard 132, present this information to a user for display. The user may use this information to upgrade the router of network infrastructure 20A to cause network infrastructure 20A to become highly available. Alternatively, the user may move one or more customers and applications onto another network infrastructure 20B that is highly available to facilitate consistent, highly available service to the customers and applications).
          Mukhopadhyaya and Joseph do not explicitly disclose determining the first host as an idle host, has the idle host.
         Dimnaku however discloses determining the first host as an idle host, has the idle host. (Dimnaku, par0120-0121 teaches retry the transmission of such replica data access commands to either the same active one of the nodes 300 y-z within the HA group 1600 yz and/or to a different inactive one of the nodes 300 y-z within the HA group 1600 yz…..if the processor component 650 retries the transmission of a replica data access command to the Data module 600 of that inactive one node [determining the first host as an idle host], then the processor component 650 may act to change the state of the inactive communications session formed with the Data module 600 of that inactive node from inactive to active.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining the first host as an idle host, has the idle host, as taught by Dimnaku in the method of Mukhopadhyaya and Joseph, so storage cluster systems may have multiple nodes that cooperate to provide fault tolerant storage, one node to continuously monitor and remain prepared to take over for another node on an occasion where that other node may suffer a malfunction or otherwise fail to function normally, see Dimnaku par0002.

As per claim 15. Mukhopadhyaya, Joseph and Dimnaku disclose the electronic device according to claim 11.
           Mukhopadhyaya further discloses wherein the analyzing comprises: executing an availability analysis, a security analysis and a cost analysis according to the host operation data and the topology relationship data to correspondingly obtain an availability analysis result, a security analysis result and a cost analysis result; and (Mukhopadhyaya, col5  ln66-col6 ln12 teaches customers 12 may lease space within the co-location facility 10 in order to co-locate with other tenants for improved efficiencies over independent facilities as well as to interconnect network equipment with the network equipment of other tenants/customers within the co-location facility 10 or campus for reduced latency/jitter and improved reliability, performance, and security versus transport networks, among other reasons. Co-location facility 10 may host numerous customers, e.g., customers 12, and their network, server, and/or storage gear. Each of customers 12 may have particular reasons for choosing to co-locate at co-location facility 10, including capacity, geographical proximity, connecting to other customers, co-locating with other customers, and price).
          Mukhopadhyaya, Joseph and Dimnaku do not explicitly disclose synthesizing the availability analysis result, the security analysis result, the performance analysis result, and the cost analysis result to obtain the robustness analysis result.
         Jiang however discloses synthesizing the availability analysis result, the security analysis result, the performance analysis result, and the cost analysis result to obtain the robustness analysis result. (Jiang, par0020, 0035 teaches based on the topological structure model of the supply network, the above simulation methods of random failures and man-made attacks are used to analyze the changes of the robustness indexes through computer simulation, and reveal the static robust performance of the supply chain…. a method for analyzing the robust performance of a complex supply network based on a topology structure. Starting from the network topology structure, combined with the actual background of supply interruption, the robust performance of the complex supply network is analyzed. The method firstly constructs the topology structure of the complex supply network. model, and then apply the established model to perform a static robust performance analysis of a complex supply network or a dynamic
robust performance analysis of a complex supply network. The complex supply network structure modeling includes the following steps:).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of synthesizing the availability analysis result, the security analysis result, the performance analysis result, and the cost analysis result to obtain the robustness analysis result, as taught by Jiang in the electronic device of Mukhopadhyaya, Joseph and Dimnaku, so robust performance of the supply chain under different damages can be more accurately analyzed by using supply chain model, see Jiang par0007.

As per claim 16. Mukhopadhyaya, Joseph, Dimnaku and Jiang disclose the electronic device according to claim 15.
          Mukhopadhyaya and Joseph do not explicitly disclose wherein the executing an availability analysis according to the topology relationship data to obtain an availability analysis result, comprises: determining host information where a target service is deployed according to the topology relationship data; and outputting, in response to the host information indicating there are at least two hosts which do not cross regions or cross network segments, an availability analysis result that the to-be-tested service architecture does not have high availability.
         Dimnaku however discloses wherein the executing an availability analysis according to the topology relationship data to obtain an availability analysis result, comprises: determining host information where a target service is deployed according to the topology relationship data; and outputting, in response to the host information indicating there are at least two hosts which do not cross regions or cross network segments, an availability analysis result that the to-be-tested service architecture does not have high availability. (Dimnaku, par0085-0086 teaches the clusters 1300 a and 1300 z may be positioned at geographically distant locations to enable a degree of redundancy in storing and retrieving client data 130 provided by one or more of the client devices 100 for storage. Such positioning may be deemed desirable to enable continued access to the client data 130 by one or more of the client devices 100 and/or the administration device 200 despite a failure or other event that may render one or the other of the clusters 1300 a or 1300 z inaccessible thereto. As depicted, one or both of the clusters 1300 a and 1300 z may additionally store other client data 131 that may be entirely unrelated to the client data 130. The formation of the HA group 1600 ab with at least the two nodes 300 a and 300 b partnered to share access to the set of storage devices 800 ab may enable a degree of fault tolerance in accessing the client data 130 as stored within the set of storage devices 800 ab by enabling one of the nodes 300 a-b in an inactive state to take over for its partner in an active state (e.g., the other of the nodes 300 a-b) in response to an error condition within that active one of the nodes 300 a-b).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the executing an availability analysis according to the topology relationship data to obtain an availability analysis result, comprises: determining host information where a target service is deployed according to the topology relationship data; and outputting, in response to the host information indicating there are at least two hosts which do not cross regions or cross network segments, an availability analysis result that the to-be-tested service architecture does not have high availability, as taught by Dimnaku in the electronic device of Mukhopadhyaya and Joseph, so storage cluster systems may have multiple nodes that cooperate to provide fault tolerant storage, one node to continuously monitor and remain prepared to take over for another node on an occasion where that other node may suffer a malfunction or otherwise fail to function normally, see Dimnaku par0002.

As per claim 19. Mukhopadhyaya, Joseph, Dimnaku and Jiang disclose the electronic device according to claim 15.
          Mukhopadhyaya further discloses wherein the executing a cost analysis according to the host operation data to obtain a cost analysis result, comprises: determining that all processes run in a first host of the to-be-tested service architecture are system default processes (Mukhopadhyaya, col18  ln14-23 high availability evaluation tracker 30 may dynamically track high availability across each device in a plurality of network infrastructures 20 of a plurality of co-location facilities 10 to account for changes in the topology of network infrastructures 20 of the plurality of co-location facilities 10 as additional devices are added and removed from each of the network infrastructures 20, as well as to account for changes to each device due to the insertion or removal of hardware components and/or modifications to the device's control software).
outputting, a cost analysis result that the to-be- tested service architecture. (Mukhopadhyaya, col18  ln38-46 applications 130, via dashboard 132, present this information to a user for display. The user may use this information to upgrade the router of network infrastructure 20A to cause network infrastructure 20A to become highly available. Alternatively, the user may move one or more customers and applications onto another network infrastructure 20B that is highly available to facilitate consistent, highly available service to the customers and applications).
          Mukhopadhyaya and Joseph do not explicitly disclose determining the first host as an idle host, has the idle host.
         Dimnaku however discloses determining the first host as an idle host, has the idle host. (Dimnaku, par0120-0121 teaches retry the transmission of such replica data access commands to either the same active one of the nodes 300 y-z within the HA group 1600 yz and/or to a different inactive one of the nodes 300 y-z within the HA group 1600 yz…..if the processor component 650 retries the transmission of a replica data access command to the Data module 600 of that inactive one node [determining the first host as an idle host], then the processor component 650 may act to change the state of the inactive communications session formed with the Data module 600 of that inactive node from inactive to active.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining the first host as an idle host, has the idle host, as taught by Dimnaku in the electronic device of Mukhopadhyaya and Joseph, so storage cluster systems may have multiple nodes that cooperate to provide fault tolerant storage, one node to continuously monitor and remain prepared to take over for another node on an occasion where that other node may suffer a malfunction or otherwise fail to function normally, see Dimnaku par0002.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mukhopadhyaya in view of Joseph further in view of Dimnaku further in view of Jiang and further in view of Satish (US20160164891A1) hereinafter Satish.
As per claim 7. Mukhopadhyaya, Joseph, Dimnaku and Jiang disclose the method according to claim 5.
          Mukhopadhyaya, Joseph, Dimnaku and Jiang do not explicitly disclose wherein the executing a security analysis according to the host operation data to obtain a security analysis result, comprises: determining, based on the host operation data, IP address sets of other hosts to communicate with each host; and outputting, in response to an unidentified IP address being contained in the IP address sets, a security analysis result that the to-be-tested service architecture has potential security threats.
         Satish however discloses wherein the executing a security analysis according to the host operation data to obtain a security analysis result, comprises: determining, based on the host operation data, IP address sets of other hosts to communicate with each host; and outputting, in response to an unidentified IP address being contained in the IP address sets, a security analysis result that the to-be-tested service architecture has potential security threats. (Satish, par0034 teaches before, during, or after determining the state of the threat within the environment, advisement system 320 may obtain enrichment information from sources 325. Sources 325 may correspond to internal or external databases or websites that store information about the various possible threats to asset environment 305. For example, when an unknown IP address is attempting to access asset 310, advisement system 320 may query sources 325 to determine information about the unknown IP address, such as whether the IP address is known to be malicious or any other information. In some implementations, the enrichment information may include state information or timing of operations for the security threat.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the executing a security analysis according to the host operation data to obtain a security analysis result, comprises: determining, based on the host operation data, IP address sets of other hosts to communicate with each host; and outputting, in response to an unidentified IP address being contained in the IP address sets, a security analysis result that the to-be-tested service architecture has potential security threats, as taught by Satish in the method of Mukhopadhyaya, Joseph, Dimnaku and Jiang, so computing environments implement security information and event management (SIEM) systems and other security detection systems to provide real-time analysis of security alerts, real-time monitoring, correlation of events, notifications, and console views for end users, see Satish par0004.

As per claim 17. Mukhopadhyaya, Joseph, Dimnaku and Jiang disclose the electronic device according to claim 15.
          Mukhopadhyaya, Joseph, Dimnaku and Jiang do not explicitly disclose wherein the executing a security analysis according to the host operation data to obtain a security analysis result, comprises: determining, based on the host operation data, IP address sets of other hosts to communicate with each host; and outputting, in response to an unidentified IP address being contained in the IP address sets, a security analysis result that the to-be-tested service architecture has potential security threats.
         Satish however discloses wherein the executing a security analysis according to the host operation data to obtain a security analysis result, comprises: determining, based on the host operation data, IP address sets of other hosts to communicate with each host; and outputting, in response to an unidentified IP address being contained in the IP address sets, a security analysis result that the to-be-tested service architecture has potential security threats. (Satish, par0034 teaches before, during, or after determining the state of the threat within the environment, advisement system 320 may obtain enrichment information from sources 325. Sources 325 may correspond to internal or external databases or websites that store information about the various possible threats to asset environment 305. For example, when an unknown IP address is attempting to access asset 310, advisement system 320 may query sources 325 to determine information about the unknown IP address, such as whether the IP address is known to be malicious or any other information. In some implementations, the enrichment information may include state information or timing of operations for the security threat.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the executing a security analysis according to the host operation data to obtain a security analysis result, comprises: determining, based on the host operation data, IP address sets of other hosts to communicate with each host; and outputting, in response to an unidentified IP address being contained in the IP address sets, a security analysis result that the to-be-tested service architecture has potential security threats, as taught by Satish in the electronic device of Mukhopadhyaya, Joseph, Dimnaku and Jiang, so computing environments implement security information and event management (SIEM) systems and other security detection systems to provide real-time analysis of security alerts, real-time monitoring, correlation of events, notifications, and console views for end users, see Satish par0004.


Conclusion
The prior art made of record and not relied upon is considered pertinent are -
• Hui et al. (US8472348B2) – Related art in the area of a node joins a communication network, and in response to joining the network, operates in a rapid startup mode, subsequent to operating in the rapid startup mode, the node then operates in a robust mode, wherein the node in robust mode iteratively refines the network configurations to increase the quality of the network configurations.
• Tao et al. (CN108901053A) – Related art in the area of industrial wireless mesh router deployment method that includes the steps of calculating network robustness according to the relationship between the link failure probability and the network topology and then establishing a wireless Mesh network robustness deployment optimization mathematical model.Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442